DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 23-44 are presented for examination.
Claims 1-22 have been cancelled.
Claims 23-44 are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 41-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

          Claim 41:
          Claim 41 recites "A computer program comprising program code..." Since the program is merely a set of instructions capable of being executed by the computer, the instructions itself is not a process without a non-transitory computer-readable medium needed to realize the functionality of the computer 

          Claim 42:
	          In summary, Claim 42 recites “A computer-readable medium …” storing instructions that perform various functions. In the Specification of the present application, the “computer readable medium” is expressly defined as including transmission media, e.g., “…and/or a virtual device that emulates a storage device and/or any of the above computer-readable media.” (See Page 19, Para 0082).  Thus, the recited “a machine-readable storage medium” is not a “process,” a “machine,” a “manufacture” or a “composition of matter,” as defined in 35 U.S.C. 101.
Accordingly, Claims 41-42 fail to recite statutory subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
          The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
            (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

          The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
            The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 43 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  	Claim 43 recites, “a control unit….”. As per  MPEP § 2164.08(a) states:  “A single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an undue breadth rejection under 35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.). When claims depend on a recited property, a fact situation comparable to Hyatt is possible, claim 43, There is a single "a control unit " (i.e., a generic placeholder, a term used as a substitute for "means") and "a control unit" does not appear in combination with another recited element of means. 
Therefore, claim 43 is rejected under 35 U.S.C 112(a) as being not enabling for the reasons of undue breadth.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Claim 23 recites, line 2, the limitation “…the velocity…” causing lack of antecedent basis issues. Appropriate correction is required. 
          Claims 23-44 recite the limitation “…wireless signals…received signals” the Examiner is uncertain if these are identical terms or different, hence, causing indefiniteness, vagueness, and ambiguity. Appropriate correction is required.
Claims 24-40 recite the limitations “A method…” causing lack of antecedent basis issues. Appropriate correction is required. 
          Claim 30 recites the limitation “the presence…”, causing lack of antecedent basis issues. Appropriate correction is required.
          Claim 36 recites the limitation “a threshold distance value” causing lack of antecedent basis issues. Appropriate correction is required.
          
Claim Objections
Claims 32-33 are objected to because of the following informalities:  the claims’ dependency is inaccurate. Appropriate correction is required.

Examiner’s Note 
Claims 43-44 recite claims’ element “a control unit”, as stated in specification, filed on 04/29/2019, Fig. 1, element  101, Page 12:1-7, “It should be noted that the control unit could be embodied as one physical unit or as a plurality of physical units arranged to communicate with each other. The control unit 102 may comprise computing means such as a CPU or other processing device, and storing means such as a semiconductor storage section, e.g. a RAM or a ROM, or such a storage device as a hard disk or a flash memory.” Therefore, claims 43-44 have a physical structure and do not invoke 35 U.S.C 112(f). See MPEP § 2181(I)(A).

Reason for Allowance
Claims 23-44 will be allowed granted that all pending issues are rendered moot.

           Oh et al. (US Pub. No 2017/0106861) teaches “A vehicle and a method for controlling the same are provided to determine a traveling speed based on travel information of a first preceding vehicle and a second preceding vehicle. The vehicle includes a drive unit that provides rotational force for vehicle traveling and a distance sensor that detects an object located in a forward direction. A controller first preceding vehicle and a second preceding vehicle located ahead of the first preceding vehicle, which travel on the same traffic road as a traveling road based on the result detected by the distance sensor. The drive unit is operated to adjust a vehicle speed to be at a traveling speed determined based on travel information of the first preceding vehicle and the second preceding vehicle.”

          Shida  (US Pub. No.: 2013/0297196 A1) teaches “A driving assist apparatus for a vehicle includes an obtaining portion that obtains a speed of each of a plurality of vehicles, and a target speed calculating portion that calculates a target speed based on a plurality of speeds obtained by the obtaining portion and respective degrees of influence of the plurality of speeds on the target speed. The target speed calculation portion sets the degree of influence of a lower speed to be larger than the degree of influence of a higher speed.”

         The cited references fail to anticipate or render the claimed subject matter, i.e., combined with other limitations claimed in the claimed subject matter, obvious, over any of the prior art of record, alone or in combination.
               Dependent claims 24-44 are either directly or indirectly dependent upon independent claim 1, therefore, are allowed in view of their dependence upon claim 23.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

          STRASSBERGER (US Pub. No.: 2016/0343247 A1) teaches “A method is provided for detecting autonomously driven vehicles, in which a motion trajectory of a first vehicle is determined. According to the determined motion trajectory, an autonomy characteristic, which is representative of whether the first vehicle can be driven autonomously or not, is determined.”

Saigusa et al.  (US Pub. No.: 2017/0369067 A1) teaches “A computer-implemented method for controlling a vehicle system of a host vehicle merging with one or more remote vehicles, including receiving speed data transmitted from the one or more remote vehicles via a vehicular communication network and receiving position data of the one or more remote vehicles from the sensor system of the host vehicle that monitors an area around the host vehicle. Upon determining the one or more remote vehicles are in the area around the host vehicle based on the position data, determining a safe distance for merging into the lane based on a relative position of the host vehicle to the one or more remote vehicles. Further, controlling the vehicle system of the host vehicle according to an actual distance between the host vehicle and the one or more remote vehicles and the safe distance.”
        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BABAR SARWAR/Primary Examiner, Art Unit 3667